Citation Nr: 0843001	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for cancer of the left 
kidney, to include as secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  At that time, the veteran's claims for 
entitlement to service connection for skin cancer, kidney 
cancer, cataracts, blood in the urine, and a bladder 
infection were denied.  In the veteran's February 2004 notice 
of disagreement (NOD), the veteran disagreed with the denial 
of service connection for kidney cancer and blood in his 
urine.  Because the veteran's NOD did not include the 
veteran's claims for service connection for skin cancer, 
cataracts, or a bladder infection, the issue of entitlement 
to service connection for these issues is not currently 
before the Board.  See Archbold v. Brown, 9 Vet.App 124, 130 
(1996); see also 38 U.S.C.A. § 7105(a) (West 2002).

The Board further notes that, in the February 2005 statement 
of the case, the RO combined the issues of entitlement to 
service connection for kidney cancer and blood in urine, 
noting that "blood in urine" was not in itself a disability 
that could be service connected.  Rather, it is a lab result 
which was may have been caused by the veteran's kidney 
cancer.  Service connection is only warranted where the 
evidence demonstrates disability.  "Disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See 38 C.F.R. § 4.1 
(2008); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Therefore, the veteran's claim for entitlement to service 
connection for blood in the urine will be analyzed pursuant 
to the veteran's claim for entitlement to service connection 
for kidney cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record with respect to the issue of 
entitlement to service connection for kidney cancer, to 
include as secondary to exposure to ionizing radiation, 
discloses a need for further development prior to final 
appellate review.

In this regard, the veteran essentially contends that he is 
entitled to service connection for this condition on the 
basis that he was exposed to ionizing radiation while serving 
with the 24th Medical Battalion in Japan from March 2, 1947 
through October 15, 1947.  The veteran has claimed that he 
served in Nagasaki, experienced the devastation of the atomic 
bomb site, and transported patients suffering from the 
effects of ionizing radiation by train and ambulance to 
hospitals for further treatment.  He asserts that he was 
exposed to ionizing rating at that time and that this 
exposure caused him to later develop kidney cancer.  

The Board notes that kidney cancer is recognized as a 
radiogenic disease under 38 C.F.R. § 3.311, which provides 
criteria for developing claims for service connection for 
radiogenic diseases but does not provide a presumption of 
service connection.  
Under VA regulations, in all claims in which it is 
established that a radiogenic disease first became manifested 
after service and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  As the threshold requirements for consideration under 
38 C.F.R. § 3.311 are met, an assessment as to the size and 
nature of the radiation dose must be made. 38 C.F.R. § 
3.311(a)(1).  Therefore, the claim should be referred to the 
Undersecretary for Health for preparation of a dose estimate.  
See 38 C.F.R. § 3.311(b)(1)(iii).

While it appears that some development specified under 38 
C.F.R. § 3.311 has been accomplished in this case, including 
obtaining a statement from the Defense Threat Reduction 
Agency that the veteran was not a member of the American 
occupation of Hiroshima and Nagasaki during the period from 
August 6, 1945, to July 1, 1946, a dose estimate has not been 
obtained from the VA Undersecretary for Health based on the 
veteran's claimed in-service radiation exposure.  

Therefore, in compliance with 38 C.F.R. § 3.311(b), a dose 
estimate should be obtained and the case should be referred 
to the VA Under Secretary for Benefits for review as to 
whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  

Service connection for disability claimed as due to exposure 
to ionizing radiation may also be granted under 38 C.F.R. § 
3.303(d) when competent evidence establishes that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  On remand, if the 
evidence indicates that the appellant was exposed to ionizing 
radiation as a result of his claimed activities, the 
appellant's case should also be referred to a VA examiner for 
a medical opinion as to whether it is at least as likely as 
not that the appellant has kidney cancer that is due to 
exposure to ionizing radiation in service or is otherwise 
related to the appellant's military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Department of the Army and request that a 
search be performed for any available 
records pertaining to the 24th Medical 
Battalion.  Of particular interest is the 
location of the 24th Medical Battalion from 
March 2, 1947 through October 15, 1947.  
Additionally, if during the performance of 
his duties, the veteran may have been 
exposed to patients suffering from the 
effects of ionizing radiation, that should 
be so noted.

2.  Then, the RO/AMC should follow the 
development provided under 38 C.F.R. § 
3.311 (2008), to include determining 
whether the veteran was exposed to 
ionizing radiation during his period of 
active duty.  

In particular, the RO/AMC should obtain an 
assessment as to the size and nature of 
any radiation dose or doses obtained 
during the veteran's service in Japan from 
the VA Undersecretary for Health, as 
specified in 38 C.F.R. § 3.311(a)(1). 

3.  Thereafter, the case should be 
forwarded to the Under Secretary for 
Benefits for opinion as to whether sound 
scientific and medical evidence supports 
the conclusion that it is at least as 
likely as not that the veteran's kidney 
cancer resulted from exposure to radiation 
in service.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

